OppeR, J., concurring: It is quite true that in American Coast Line, Inc., 6 T. C. 67, we made the statement that that petitioner had never filed any claim for refund and that it had never been notified of the denial of such a claim. But we had previously pointed out that “The petitioner has never paid any excess profits tax for the year here in question.” And, further, that “If the petitioner pays the deficiency, it will then be entitled to file a claim for refund, and if that claim is denied * * * it will have a right to contest that action * * *" (P. 73.) Even more definitely does the Circuit Court’s opinion in affirmance (159 Fed. (2d) 665) refer to the necessity of payment. It construes section 722 as having been “amended to provide that as a condition upon making any ‘application’ to the Commissioner the corporation must not only ‘compute its tax’ and ‘file its return,’ but ‘‘pay its tax * * * without the application of this section!: i. e., § 722.” The opinion subsequently becomes even more specific: “The answer to the other question is not so plain: Should the condition of payment which the amendment imposed upon all ‘applications’ to the Commissioner be understood as also applicable to appeals to the Board? * * * § 722 * * * was a favor; it was presupposed that * * * the tax was due unless ex gratia the blow was softened * * *. When Congress imposed as a condition upon such a favor, and expressly prescribed that the recipient must not be in default as to what it acknowledged to be due, we can hardly believe that it meant to relieve those of the same condition who had wrongly, even though honestly, failed to acknowledge what in fact was due, merely because their liability had not been finally determined on an appeal. Moreover, we think it not unimportant as disclosing a pre-existing purpose that by the amendment of 1943 Congress denied the ‘benefits’ of § 122 in all cases where the amount of the tax as assessed was not paid * * *.” (Emphasis in each case added.) Although I regard the American Coast Line case as having been erroneously decided, and should be glad to see it overruled, I can not agree that it is not controlling here. I accordingly concur only in the result.